DAVID S. PORTER, Senior District Judge,
dissenting in part.
We write separately to briefly express our dissent from Part V of the Court’s well-reasoned opinion. While we agree that a § 301 action is not available on these facts to force the defendants to keep the plant open, see, Textile Workers Union v. Darlington Manufacturing Corp. v. NLRB, 380 U.S. 263, 85 S.Ct. 994, 13 L.Ed.2d 827 (1983); Fraser v. Magic Chef-Food Giant Markets, Inc., 324 F.2d 853, 856 (6th Cir.1963), we think the majority overlooked plaintiffs’ alternative request for relief.
In the complaint, plaintiffs’ fourth claim for relief requests “... the value of concessions implemented by defendants during the period July 1981 to February 1983.” We believe there is a genuine issue of material fact whether the memorandum of agreement permits the plaintiffs such relief. Certainly as a matter of fairness it would seem that defendants’ implementation of concessions upon the “announcement” of its intention to keep the plant open, should obligate it to return the concessions in the event the plant is closed. In any case, we believe the contract is ambiguous on this point, and can only be interpreted with extrinsic evidence. See UAW v. Local 134 v. Yard-Man, Inc., 716 F.2d 1476 (6th Cir.1983), cert. denied, 465 U.S. 1007, 104 S.Ct. 1002, 79 L.Ed.2d 234 (1984).
Our reading of the record at least raises a question in our mind that the Memorandum of Agreement entitled plaintiffs the value of concessions arguably given in exchange for the continued operation of the plant. Typical of this point is the following paragraph which appeared in a July 1981 edition of Update, a Jones & Laughlin in-house publication.
“The decision to rebuild the two Youngstown batteries was aided by a recently signed agreement with the local union of the United Steelworkers of America,” Mr. Graham said. “The agreement will maximize the effective use of manpower on the batteries following the rebuild.”
Tr. at 119.
Also, the record contains copies of notes taken by company negotiators apparently during discussions concerning the proposed Agreement. One negotiator wrote the following:
Union knows we’re looking at rehab— knows the big problem is the money. They may think either stringing along— *1290last year got agreement to cut crews to keep # 8 operating — then plant # 8 down anyway.
Tr. at 155.
The evidence is not explicit, but we think it is sufficient to create an issue of material fact that the Memorandum of Agreement entitles plaintiffs the value of concessions implemented upon the announcement of defendants’ intention to rebuild the Campbell Coke Plant.